        Case 1:18-mc-00278-JEJ Document 29 Filed 04/09/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,                            Case No.: 1:18-mc-00278-JEJ

                   Petitioner,                Related Actions: 1:18-mc-00653-JEJ
                                                               1:18-mc-00656-JEJ
          v.

New England Reinsurance Corporation
and Hartford Fire Insurance Company,

                   Respondents.


                                 NOTICE OF APPEAL

      Notice is hereby given that Everest Reinsurance Company (“Everest”),

Intervenor in the above-named case, hereby appeals to the United States Court of

Appeals for the Third Circuit from that portion of the Memorandum & Order,

entered in this action on the fourteenth day of March 2019, that denied Everest’s

Motion to Unseal Judicial Documents.1

Dated: April 9, 2019                            SAIBER LLC

                                                  /s/ Jeffrey S. Leonard
                                                Jeffrey S. Leonard (NJ 031161993)
                                                jleonard@saiber.com
                                                (Admitted pro hac vice)
1
 Page 3 of the Court’s March 14, 2019 Memorandum & Order states that Everest’s Motion to
Intervene is granted but page 5 of the Memorandum & Order states that Everest’s “Motion to
Intervene and to Unseal Judicial Documents, (Doc. 6), is DENIED.” To the extent that the
March 14, 2019 Memorandum & Order is to be interpreted as denying Everest’s request to
intervene, Everest appeals that portion of the decision as well.
          Case 1:18-mc-00278-JEJ Document 29 Filed 04/09/19 Page 2 of 2




                                           Joseph J. Schiavone (NJ 012761989)
                                           jschiavone@saiber.com
                                           (Admitted pro hac vice)

                                           Marc E. Wolin     (PA 65437)
                                           mwolin@saiber.com

                                           18 Columbia Turnpike, Suite 200
                                           Florham Park, New Jersey 07932
                                           Tel. 973-622-3333
                                           Fax 973-622-3349

                                           Attorneys for Intervenor
                                           Everest Reinsurance Company


1379250




                                       2
